 Case 3:17-cv-01362 Document 174 Filed 02/24/20 Page 1 of 6 PageID #: 1663



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA



THE CITY OF HUNTINGTON,

     Plaintiff
                                          Civil Action No. 3:17-01362
v.                                        Hon. David A. Faber

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.


CABELL COUNTY COMMISSION,

     Plaintiff,
                                          Civil Action No. 3:17-01665
v.                                        Hon David A. Faber

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.




                          CORRECTED
     MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
       AMERISOURCEBERGEN TO WITHDRAW PRIVILEGE CLAIMS
         AND FOR IN CAMERA REVIEW OF PRIVILEGE CLAIMS




                                      1
    Case 3:17-cv-01362 Document 174 Filed 02/24/20 Page 2 of 6 PageID #: 1664



                                          INTRODUCTION

        In connection with prior document productions in MDL 2804, AmerisourceBergen Drug

Corporation (“ABDC”) has withheld, in whole or in part, approximately 7,000 documents pursuant

to attorney-client privilege and/or work product claims. While Plaintiffs’ counsel and ABDC’s

counsel have been able to resolve issues with about half of ABDC’s privilege claims through

various motions and other means,1 there still exists dispute over many remaining privilege claims.

Moreover, as detailed below, ABDC has failed to timely implement privilege-related

rulings/orders by the MDL 2804 Court as well as privilege determinations agreed to between

ABDC and Plaintiffs’ counsel,2 and has failed to timely respond to other privilege challenges made

by Plaintiffs’ counsel over two months ago.

        Recent meet and confers between the parties lead Plaintiffs’ counsel to believe that ABDC

is willing to eventually implement privilege rulings and determinations across its remaining

privilege claims, and to eventually respond to Plaintiffs’ long-pending privilege challenges.

However, the problem is that ABDC has still not gotten around to doing so. As of today, ABDC

is more than two months delinquent in addressing these matters, and as such, a deadline needs to

be established and action must be required. Accordingly, the instant motion seeks: a) to compel

ABDC to implement privilege rulings as well as determinations between the parties across its

remaining privilege claims, and b) and to have the Court conduct an in camera review of the

documents underlying the ABDC privilege claims challenged by Plaintiffs’ counsel months ago.


1
  The MDL 2804 Court has ruled on challenges to ABDC privilege claims, ABDC counsel and Plaintiff
counsel have met and conferred to resolve challenges to ABDC privilege claims (with privilege claims as
well as challenges thereto being withdrawn), and the parties have also entered into a consent judgment
regarding resolution of hundreds of ABDC privilege claims. See 3/25/2019 Order (MDL 2804 Doc. 1469).
2
  For example, even though certain privilege rulings in MDL 2804 involved claims of other parties, ABDC
should still be applying the resulting concepts/principles to its own privilege claims. Also, as part of the
meet and confer process over privilege challenges, when ABDC agrees to withdraw or modify privilege
claims, it needs to apply the same concepts to its other similar, related and emblematic privilege claims.

                                                     2
    Case 3:17-cv-01362 Document 174 Filed 02/24/20 Page 3 of 6 PageID #: 1665



                                          ARGUMENT

       For more than a year, counsel for Plaintiffs and ABDC, as well as the Special Master in

MDL 2804,3 have been addressing privilege claims made by ABDC (as well as those made by all

other parties). As a central and guiding part of the privilege claim resolution process, the MDL

2804 Special Master has issued dozens of rulings directly addressing an assortment of privilege

claims (and challenges thereto) raised by the various parties. Consequently, many MDL 2804

privilege-specific discovery rulings provide direction regarding which privilege claims should be

maintained and which should be withdrawn. 4

       In addition to substantive privilege-specific discovery rulings, on October 29, 2019, an

amended procedural Order Governing Privilege (“Order”) was entered “to provide a listing of

more specific requirements for the assertion of privilege claims, the production of privilege logs,

and the challenges to privilege claims, in MDL 2804”.5 Among other things, the Order directed

parties making privilege claims to: a) follow prior privilege related rulings in the MDL “when

deciding whether to claim privilege over a document or communication”, 6 and 2) to apply any

downgrades, modifications, or withdraws of privilege claims to any other similar or emblematic

privilege claims made by the party. 7

       Ensuring compliance with the directives from the substantive privilege-specific discovery

rulings, as well as from the 10/29/2019 Order, is critical to the resolution of privilege claims. The

aforementioned rulings and orders allow for and/or require prior determinations as well as sample



3
  David R. Cohen is the Special Master in MDL 2804 who has overseen and handled all privilege-related
disputes.
4
  See e.g., MDL 2804 Discovery Rulings 14, Parts 1 through 11 (MDL 2804 Doc. Nos. 1321, 1353, 1359,
1380, 1387, 1498, 1593, 1593-1, 1610, 1666, 1678, 2968, 2979, 3071).
5
  See Ex. A – MDL 2804 Agreed Order Governing Privilege (MDL 2804 Doc. No. 2882) at p. 1.
6
  Id.
7
  Id. at p. 5.

                                                 3
    Case 3:17-cv-01362 Document 174 Filed 02/24/20 Page 4 of 6 PageID #: 1666



results from challenges and meet and confers to be applied to other remaining privilege claims.

Thus, creating significant efficiencies and lessening the burdens on the Court as well as on the

parties.

           Throughout the course of these privilege related dealings, the parties have worked well

together to resolve thousands of ABDC privilege claims. However, thousands more ABDC

privilege claims still need to be resolved – and there currently exists a logjam, with ABDC failing

to timely apply privilege downgrades/modifications, and failing to timely respond to certain

privilege challenges served by Plaintiffs’ counsel. Prior to the instant matter being remanded from

the MDL, Plaintiffs’ counsel served ABDC with challenges to sample remaining ABDC privilege

claims. The following is a timeline of the privilege related matters at issue herein:

11/8/2019         Counsel for Plaintiffs served ABDC with challenges to approximately 250 sample
                  ABDC privilege claims.8

12/10/2019        Counsel for Plaintiffs served ABDC with challenges to approximately 50 additional
                  sample ABDC privilege claims.9

12/26/2019        ABDC provided Plaintiffs’ counsel with responses to approximately 210 of the 250
                  privilege challenges (served on 11/8/2019), and as part of its responses, ABDC
                  advised that it withdrew privilege on the majority of the challenged privilege claims
                  and modified (would provide less redacted versions of documents relating to) on
                  another 33 challenged privilege claims.10

1/17/2020         ABDC provided Plaintiffs’ counsel with the missing 40 responses to the remainder
                  of the 11/8/2019 privilege challenges, resulting in ABDC withdrawing or
                  modifying more than 90% of approximately 300 sample privilege claims
                  challenged.11




8
  See Ex. B – 11/8/2019 letter from Plaintiffs to ABDC forwarding privilege challenges. See also Ex. C –
11/8/2019 spreadsheet of Plaintiffs’ challenges to ABDC privilege claims.
9
  See Ex. D – 12/10/2019 letter from Plaintiffs to ABDC forwarding privilege challenges. See also Ex. E –
12/10/2019 spreadsheet of Plaintiffs’ challenges to ABDC privilege claims.
10
   See Ex. F – 12/26/2019 spreadsheet of ABDC’s responses to Plaintiffs’ 11/8/2019 privilege challenges.
11
   See Ex. G – 1/17/2020 spreadsheet of ABDC’s supplemental [more complete] responses to Plaintiffs’
11/8/2019 privilege challenges.

                                                    4
     Case 3:17-cv-01362 Document 174 Filed 02/24/20 Page 5 of 6 PageID #: 1667



        Importantly, ABDC has still not completed the follow-up work allowed for and/or required

by the substantive as well as procedural MDL 2804 rulings/orders. As such, the value and

efficiencies allowed for and/or required by prior orders (as well as the sample privilege challenge

results from meet and confers between the parties) cannot be realized – all to Plaintiffs’ detriment.

ABDC has still not downgraded, modified, or withdrawn any of its remaining privilege claims: a)

to apply the results of ABDC’s responses to Plaintiffs’ 11/8/2019 privilege challenges, 12 or b) to

apply the various privilege related rulings made by the MDL 2804 Special Master. Additionally,

to date, ABDC has still not responded to any of Plaintiffs’ 12/10/2019 challenges to 50 sample

ABDC privilege claims. Accordingly, ABDC must be compelled to do so.



                                          CONCLUSION

        Pursuant to Rules 33, 34, and 37 of the Federal Rules of Civil Procedure, Plaintiffs THE

CITY OF HUNTINGTON, and CABELL COUNTY COMMISSION (collectively, “Plaintiffs”),

through their undersigned counsel, hereby move for an order compelling Defendant

AmerisourceBergen Drug Corporation (“ABDC”) to: a) withdraw privilege claims over

documents and/or types of documents which have been previously determined not to be privileged

(either by ABDC itself or by the MDL 2804 Court), and b) to produce for in camera review the

underlying documents relating to the 50 other ABDC privilege claims challenged by Plaintiffs’

counsel on 12/10/2019.




12
  Considering that the 11/8/2019 sample challenges to ABDC privilege claims resulted in ABDC
withdrawing or modifying more than 90% of those privilege claims, it is highly likely that a significant
number of documents (underlying ABDC’s remaining privilege claims) are being improperly withheld.

                                                   5
  Case 3:17-cv-01362 Document 174 Filed 02/24/20 Page 6 of 6 PageID #: 1668



Dated: February 24, 2020

                                                      Respectfully Submitted,

                                                       /s/ Paul T. Farrell, Jr.

                                                      Paul T. Farrell, Jr., Esq. (WV Bar # 7443)
                                                      FARRELL LAW
                                                      422 Ninth Street, 3rd Floor (25701)
                                                      P.O. Box 1180
                                                      Huntington, WV 25714-1180
                                                      Phone: 304.654.8281
                                                      Email: paul@farrell.law
                                                      Counsel for Plaintiffs

                                                      Anthony D. Irpino (La. Bar #24727)
                                                      Pearl A. Robertson (La. Bar #34060)
                                                      IRPINO AVIN HAWKINS
                                                      2216 Magazine Street
                                                      New Orleans, LA 70130
                                                      Phone: 504-525-1500
                                                      Email: airpino@irpinolaw.com
                                                      Email: probertson@irpinolaw.com
                                                      Pro hac vice anticipated




                                  CERTIFICATE OF SERVICE

          The undersigned counsel hereby certifies that on this 24th day of February, the foregoing

“Corrected Memorandum in Support of Plaintiffs’ Motion to Compel AmerisourceBergen

to Withdraw Privilege Claims and for In Camera Review of Privilege Claims” was served

using the Court’s CM/ECF system, which will send notification of such filing to all counsel of

record.


                                                      /s/ Paul T. Farrell, Jr.
                                                      Paul T. Farrell, Jr. (W.Va. Bar # 7443)




                                                  6
